Citation Nr: 0631730	
Decision Date: 10/12/06    Archive Date: 10/16/06

DOCKET NO.  05-26 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an initial disability rating in excess of 50 
percent for post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel






INTRODUCTION

The veteran served on active duty from December 1944 to July 
1946. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts that granted the veteran's claim of 
entitlement to service connection for post-traumatic stress 
disorder (PTSD) with an evaluation of 50 percent.  The 
veteran perfected a timely appeal of this determination to 
the Board.


FINDING OF FACT

Since the March 23, 2004, effective date of the grant of 
service connection, the veteran's PTSD has been manifested 
by memory impairment, sleep disturbance, attacks of rage, 
irritability, hypervigilance, social isolation, crying 
spells with frequent feelings of helplessness, suicidal 
ideation, near-continuous depression, neglect of personal 
appearance, difficulty in adapting to stressful 
circumstances (in particular his wife's and sister-in-law's 
selling of the family house next to his home), and an 
inability to maintain effective relationships; these 
symptoms reflect no more than occupational and social 
impairment, with deficiencies in most areas, such as work, 
family relations, judgment, thinking and mood.


CONCLUSION OF LAW

The criteria for a 70 percent disability rating for PTSD are 
met.  38 U.S.C.A. § 1155 (West 2002); 4.1, 4.3, 4.7, 4.130, 
Diagnostic Code 9411 (2006).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist 
a claimant in developing the information and evidence 
necessary to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that 
information or evidence VA will seek to provide, and what 
parts VA expects the claimant to provide.  The notification 
must also include the request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159(b) (2005).  VA must provide such 
notice to a claimant prior to an initial unfavorable 
decision on a claim for VA benefits by the agency of 
original jurisdiction (AOJ), even if the adjudication 
occurred prior to the enactment of the VCAA.  See Pelegrini 
v. Principi, 18 Vet. App. 112, 119-120 (2004).  

In this case, VA satisfied its duty to notify by means of an 
April 2004 letter from the AOJ to the veteran, which 
informed him of what evidence was required to substantiate 
his claim and of his and the VA's respective duties for 
obtaining evidence.  The veteran was also asked to submit 
any relevant evidence and/or information in his possession 
to the AOJ. 

Furthermore, the VCAA requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all elements of a claim 
for service connection, so that VA must specifically provide 
notice that a disability rating and an effective date will 
be assigned if service connection is awarded.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).   The Board's favorable 
decision to assign a 70 percent schedular from the date the 
of claim has not altered the ultimate outcome of the 
veteran's claim.  Therefore, despite the inadequate notice 
provided to the veteran on this element, the Board finds no 
prejudice to the veteran in processing the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

The Board also determines that VA has made reasonable 
efforts to assist the veteran in obtaining evidence 
necessary to substantiate his claim.  38 U.S.C.A. § 5103A 
(West 2002).  The information and evidence associated with 
the claims file consist of the veteran's service medical 
records, letters from the veteran's VA social worker, 
letters from the veteran's private treating psychiatrist, a 
VA psychiatric examination, and statements by the veteran.  
There is no indication that there is any additional relevant 
evidence to be obtained by either VA or the veteran, and 
there is sufficient medical evidence in the record for the 
Board to decide the matter without another VA medical 
opinion.

Disability Rating for PTSD

The veteran argues that he is entitled to an initial 
disability rating in excess of 50 percent for his post-
traumatic stress disorder.

Disability evaluations are determined by comparing present 
symptomatology with the criteria set forth in VA's Schedule 
for Rating Disabilities, which is based on average 
impairment in earning capacity.  See 38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating is assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. 
§ 4.3.

The veteran's entire history is reviewed when making 
disability evaluations.  See 38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  However, where the 
question for consideration is the propriety of the initial 
evaluation assigned after the grant of service connection, 
evaluation of the medical evidence since the effective date 
of the grant of service connection and consideration of the 
appropriateness of "staged ratings" is required.  See 
Fenderson v. Brown, 12 Vet. App. 119, 126 (1999). 

The veteran's statements describing the symptoms of his 
service-connected disorder are deemed competent evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  However, 
these statements must be considered with the clinical 
evidence of record and in conjunction with the pertinent 
rating criteria.

The veteran's psychiatric disability is evaluated under 
Diagnostic Code 9411, 38 C.F.R. § 4.130.

A 50 percent evaluation is warranted when there is 
occupational and social impairment, with reduced reliability 
and productivity, due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more frequently than once a week; difficulty in 
understanding complex commands; impairment of short- and 
long-term memory (e.g., retention of only highly learned 
material, forgetting to complete tasks); impaired judgment; 
impaired abstract thinking; disturbances of motivation and 
mood; and difficulty in establishing and maintaining 
effective work and social relationships.

A 70 evaluation is warranted when there is occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect 
of personal appearance and hygiene; difficulty in adapting 
to stressful circumstances (including work or a worklike 
setting); and an inability to establish and maintain 
effective relationships.

Following a review of the relevant evidence in this case, 
and the applicable laws and regulations, it Board's 
conclusion that the symptomatology associated with the 
veteran's PTSD more closely approximate the criteria for a 
70 percent disability rating than a 50 percent rating.  In 
the instant case, most evidence of the veteran's 
symptomatology comes from three letters written by the 
veteran's VA social worker, a VA psychiatric examination, 
and letters from the veteran's VA treating physician.  

The first letter from the veteran's VA social worker, dated 
in April 2004, describes the veteran's PTSD symptoms as 
sleep disorder, nightmares, intrusive thoughts, 
hypervigilence, rage and numbing.  The letter describes the 
veteran as having few friends due to his distrust of others, 
sleeping in a separate bed from his wife due to constant 
waking up at night, having nightmares of wartime 
experiences, being emotionally distant from wife and family, 
and having a temper that caused his wife to avoid him when 
he was angry.  In May 2004, the veteran's VA treating 
psychiatrist agreed with the symptomatology described by the 
VA social worker, confirmed the veteran's diagnosis of PTSD, 
chronic and severe, with associated depression as well as 
profound insomnia, and entered a global assessment of 
functioning (GAF) score of 45-50.

The veteran's VA psychiatric examination took place in May 
2004.  On examination, the veteran: showed no evidence of a 
thought disorder; denied delusions and hallucinations; 
maintained eye contact and interaction within normal limits; 
denied homicidal ideation and stated that he had had 
suicidal thoughts only a few times during his life; was able 
to maintain activities of daily living; was oriented in all 
spheres and able to manage his affairs; stated that he had 
forgetfulness for a number of years; had rate and flow of 
speech within normal limits; denied panic attacks; endorsed 
some depression, especially around financial matters; stated 
that he had had periods of irritability and anger; had a 
longstanding difficulty with sleep; reported frequent 
intrusive memories and flashbacks that had gotten better 
over the years; had great difficulty watching the current 
Iraq conflict on television and hearing of the dead; and was 
jumpy and sensitive at night.  The veteran was diagnosed as 
having mild to moderate symptoms of post-traumatic stress 
disorder, and was given a GAF score of 45.

The second letter from the veteran's VA social worker, dated 
in September 2004, stated: that the veteran's symptoms 
appeared to have become more severe;  that the Iraq war had 
been a trigger for him bringing back intrusive memories of 
his own WWII experiences; that his wife reported that his 
rage attacks had increased due to the Iraq war, making him 
difficult to live with; that his isolation had had an impact 
on his wife and children; that he had no friends; and that 
he felt safe when he was alone.

A November 2004 letter from the veteran's VA treating 
psychiatrist, written in conjunction with the VA social 
worker's September 2004 letter, stated that the veteran's 
diagnosis remained chronic and severe PTSD and depression, 
that his symptoms had worsened in reaction to the ongoing 
Iraq War, that the veteran was not socializing with friends 
at all, that he was irritable and distant from his wife, and 
that his GAF score was 40-45.

In the third letter from the veteran's VA social worker, 
dated September 2005, it was noted that the veteran's 
symptoms had become more severe.  The letter stated that the 
veteran was devastated over the fact that his wife and 
sister-in-law were selling the home right next to the 
veteran's property, and that as a result his son and 
grandson would be forced to move out, and the veteran would 
loose his garden on the property.  The social worker noted 
that the veteran had constant homicidal thoughts towards his 
sister-in-law, and some suicidal ideation.  She also noted: 
that the veteran was having more rage attacks towards his 
wife, throwing and breaking things in his house; that he had 
to have his medication increased and changed; that he had 
been neglecting his appearance and spending more time alone 
in his bunker down in the cellar; that he had crying spells 
frequently and was feeling very helpless; and that he was 
extremely hypervigilent.

The veteran's VA treating psychiatrist, in an October 2005 
letter written in conjunction with the September 2005 VA 
social worker's report, stated that the veteran continued to 
suffer from severe and chronic PTSD with associated 
depression, that his chronic stressors had increased, and 
that the intensity of his psychiatric symptoms had increased 
and probably would remain increased.  The VA psychiatrist 
assessed the veteran's GAF at 40-45. 

Since the veteran has some of the criteria for a 50 percent 
rating and for a 70 percent rating, along with several 
psychiatric symptoms not listed in the rating schedule such 
as hypervigilance and irritability, the Board determines 
that the overall level of disability more nearly 
approximates that consistent with a 70 percent rating.  The 
GAF scores of record, especially the one assigned on the May 
2004 examination, support the Board conclusion that a higher 
rating is warranted.  The majority of the scores of 45 
reflect "serious" impairment in social and occupational 
functioning, which is commensurate with a higher degree of 
social and industrial as required for assignment of a 70 
percent rating.

Accordingly, resolving any reasonable doubt in the veteran's 
favor, the Board determines that he met the requirements for 
a 70 percent schedular rating from the date he filed his 
claim.  Although this is a Fenderson situation and the 
veteran could, therefore, be assigned staged ratings for his 
PTSD, that would not be appropriate for this time period.  
The medical evidence shows a consistent level of disability, 
and consequently a 70 percent rating is warranted from that 
date.

The Board considered assigning the veteran a rating higher 
than 70 percent, but the preponderance of the evidence is 
against assignment of such a rating.  As noted above, the 
medical record does not reflect that the veteran has 
suffered total impairment, or has manifested symptoms such 
as gross impairment of thought or communication, delusions 
or hallucinations, grossly inappropriate behavior, 
persistent danger of hurting himself or others, inability to 
perform activities of daily living, disorientation to time 
or place, or memory loss of his name or the names of close 
relatives.  While he does have some social isolation, he 
does have at least minimal contact with others; and the fact 
remains that he has been able to maintain a lengthy marriage 
and he was able to achieve some measure (40 years) of job 
stability despite his psychiatric symptoms.  Therefore, a 
higher rating is not warranted.









ORDER

Subject to the law and regulations governing payment of 
monetary benefits, a disability rating of 70 percent for 
post-traumatic stress disorder, effective March 23, 2004, is 
granted.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


